Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claim 1-10 An automotive vehicle and a method of operating a vehicle
Invention II. Claim 11-15 A vehicle powertrain control system

During a telephone conversation with Benjamin Stasa (Reg # 55644) on 12/12/2022 a provisional election was made without traverse to prosecute the invention of an automotive vehicle and a method of operating a vehicle, claim 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US20140095003A1).

	Regarding claim 1, Phillips teaches An automotive vehicle comprising: 
	an electric machine (Phillips: Fig. 2 Element 46 ); 
	an engine(Phillips: Fig. 2 Element 16 ); and 
	one or more controllers (Phillips: Fig. 2 Element 10 ) programmed to 
		a) generate an initial state of charge profile (Phillips: Fig. 5-6; Table II-IV;  Para 49 “Table II below compares the fuel consumption with the battery SoC set-point optimization for the route as a whole (referred to as “whole route optimization”) and the fuel consumption with the battery SoC set-point being maintained at 50% in each route segment (referred to as “No SoC Control”)”; i.e. No SoC Control would encompass initial state of charge profile)  and an initial vehicle velocity profile for a travel route(Phillips: Fig. 5 & 6; Para 47 “FIG. 5 illustrates a graph of the vehicle speed trajectory in each route segment”), 
		b) for each initial velocity setpoint defining the initial vehicle velocity profile, generate a plurality of updated state of charge setpoints (Phillips: Fig. 4; Para 46 “every segment i of the route can be associated with n2 possible pairs of initial SoC and final SoC, i.e., (SoCi, SoCi+1), and thus with n2 possible values for the expected fuel consumption ω as shown in FIG. 4”; Para 33 “a large amount of speed trajectories around an originally given speed model is generated probabilistically for each route segment. For all of those speed trajectories, the corresponding fuel consumption (i.e., {f (gi, vi, li, SoCi, SoCd(i))}) is computed. The expected value (i.e., E{f (gi, vi, li, SoCi, SoCd(i))}) of those fuel consumptions is the representative fuel consumption of the route segment that will be provided as an optimization algorithm input as described herein”;)
		c) for each of the initial velocity setpoints, select one of the updated state of charge setpoints to define an updated state of charge profile (Phillips: Fig. 5; Table II-IV; Para 62 “according to the RHC approach, an optimized sequence of battery SoC set-points is generated using the optimization approach on the three-segment virtual route in order to obtain a battery SoC sequence that minimizes fuel consumption. This optimization results in 50→50→48→50 as the optimal battery SoC sequence (also shown in FIG. 6). This sequence suggests that 50% should be used as the battery SoC target on the first segment. Thus, the battery SoC is controlled to be maintained at 50% (as the initial battery SoC was 50% at the beginning of the first route segment)”;), 
		d) for each of' the updated state of charge setpoints that defines the updated state of charge profile, generate a plurality of updated velocity setpoints(Phillips: Fig. 6; “The virtual route generation and optimization processes are repeated as the vehicle progresses to the beginning of subsequent route segments until a route segment corresponding to a sufficiently large value of k is reached for which L(k) consists of just nc+1 route segments (the value k being incremented each time a new current route segment begins)”; Para 30 “a constant average road grade gi can be assumed in each route segment and a varying nominal vehicle speed trajectory vi is considered in each route segment. Such a representative vehicle speed trajectory (a scenario) may be chosen consistently with a finite set of statistical features (mean, variance, etc.)”; Para 33 “Accordingly, a large amount of speed trajectories around an originally given speed model is generated probabilistically for each route segment. For all of those speed trajectories, the corresponding fuel consumption (i.e., {f (gi, vi, li, SoCi, SoCd(i))}) is computed. The expected value (i.e., E{f (gi, vi, li, SoCi, SoCd(i))}) of those fuel consumptions is the representative fuel consumption of the route segment that will be provided as an optimization algorithm input as described herein.”; i.e. state of charge setpoint are determined for of each segment where the speed trajectories are generated), 
		e) for each of the updated state of charge setpoints that defines the updated state of charge profile, select one of the updated velocity setpoints to define an updated velocity profile(Phillips: Fig.5-6; Para 30 “a constant average road grade gi can be assumed in each route segment and a varying nominal vehicle speed trajectory vi is considered in each route segment. Such a representative vehicle speed trajectory (a scenario) may be chosen consistently with a finite set of statistical features (mean, variance, etc.) which are considered to be properties of traffic on a particular route segment or type of driver”; Para 61 “The starting point is with the vehicle at the beginning of the route (i.e., at the beginning of route segment (1)). At this point, the original route left-to-go is the original route itself as the vehicle has just started traveling from the beginning of the route. A virtual route having three segments is generated according to the RHC approach. The first and second segments of the virtual route are the first and second segments of the original route, respectively. The third segment of the virtual route is a virtual terminal segment. The virtual terminal segment is characterized by the total length, the average speed, and the average grade of the remaining route segments of the original route (i.e., the 3th, 4th, 5th, 6th, and 7th segments of the original route). The virtual terminal segment includes acceleration and deceleration portions from initial to final vehicle speed values (see FIG. 6)”; i.e. the graph represents an updated velocity profile), and 
	f) control operation of the electric machine and engine according to the updated state of charge profile and updated velocity profile over the travel route(Phillips: Para 11 “controlling a vehicle travelling along an initial segment of a route, segmented into segments each having a characteristic different than neighboring segments, according to a battery state-of-charge (SoC) set-point based on the characteristic of the initial segment and a variable representative of the characteristics of at least two other segments of the route”; Para 35 “controller 10 includes a lower-level portion which controls power flows within the HEV to satisfy the driver power request and ensure that the battery SoC tracks the specified SoC set-point. The lower-level controller takes as inputs the battery SoC at the beginning of a route segment, the grade of the route segment, the vehicle speed of the route segment, the length of the route segment, and the target battery SoC at the end of the route segment (prescribed by the upper-level controller). Of course, the lower-level controller also receives as inputs typical vehicle information such as driver power request, auxiliary power loads, motor speed, engine speed, etc. Based on the inputs, the lower-level controller generates torque and speed commands for the HEV components to ensure tracking of the battery SoC set-point for the route segment”).

	Regarding claim 2, Phillips teaches The automotive vehicle of claim 1. wherein the one or more controllers are further programmed to repeat operations a) through c) until values of the updated state of charge setpoints fall within a predefined range(Phillips: Fig. 5-6; Para 48 “To sustain the charge in battery 12, the desired battery SoC at the route destination (i.e., at the end of route segment (7)) is SoCD=50%. The values of SoCmin and SoCmax were set to 40% and 60%, respectively”; Para 59 “with the RHC approach, characteristic changes of the route being traveled can be accounted for as a result of the optimization being repeated at the beginning of new route segments”; i.e. the optimized SOC setpoints show in Fig. 6 are all between 40-60%).

	Regarding claim 3, Phillips teaches The automotive vehicle of claim 2, wherein the predefined range is defined by output from a previous iteration of operations a) through e) (Phillips: Para 48 “To sustain the charge in battery 12, the desired battery SoC at the route destination (i.e., at the end of route segment (7)) is SoCD=50%. The values of SoCmin and SoCmax were set to 40% and 60%, respectively”; i.e. the SoCmin and SoCmax are determined based on the desired battery SoC which is set in the first iteration).

As per claim 6, it recites a method of operating a vehicle including an electric machine and engine having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 7, it recites a method of operating a vehicle including an electric machine and engine having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 8, it recites a method of operating a vehicle including an electric machine and engine having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US20140095003A1) in view of Grossard (US20150202990A1).

	In regards to claim 4, Phillips teaches The automotive vehicle of claim 1, the one or more controllers are further programmed to repeat operations a) through e) (Phillips: Fig. 6; “The virtual route generation and optimization processes are repeated as the vehicle progresses to the beginning of subsequent route segments until a route segment corresponding to a sufficiently large value of k is reached for which L(k) consists of just nc+1 route segments (the value k being incremented each time a new current route segment begins)”).
	Yet Phillips do not teach the one or more controllers are further programmed to repeat operations a) through c) until values of the updated velocity setpoints fall within a predefined range.
	However, in the same field of endeavor, Grossard teaches the one or more controllers are further programmed to repeat operations a) through c) until values of the updated velocity setpoints fall within a predefined range (Grossard: Para 90 “the management strategy must meet a number of constraints, including, for example, the following constraints C1, C2, C3, C4: C1: the instantaneous charge of the batteries must always be above a fixed threshold, in order to preserve the battery life…C4: the speed of the vehicle must not exceed a certain threshold, in order to conform to the speed limits along the route”; Para 95 “The management strategy implemented by the invention carries out, notably, arbitration between these contradictory objectives, while meeting the stated constraints.”; Para 106 “For the update at point XL(k), the segment break point, it is necessary to determine the requested speeds and heating settings predicted up to the final position Xf, at point B. These variables, namely the speed and the heating setting, are determined so as to minimize a criterion using the three objectives O1, O2 and O3 of the preceding section XL(k−1), XL(k) 52, while allowing for the four constraints C1, C2, C3 and C4”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify automotive vehicle of Phillips with the feature of the one or more controllers are further programmed to repeat operations a) through c) until values of the updated velocity setpoints fall within a predefined range disclosed by Grossard. One would be motivated to do so for the benefit of “to provide optimal setpoints that a driver must apply in order to minimize both the journey times and the energy consumption” (Grossard: Para 10).

In regards to claim 5, the combination of Phillips and Grossard teaches the automotive vehicle of claim 4, and Grossard further teaches the predefined range is defined by output from a previous iteration of operations a) through e) (Grossard: Para 90 “the management strategy must meet a number of constraints, including, for example, the following constraints C1, C2, C3, C4: C1: the instantaneous charge of the batteries must always be above a fixed threshold, in order to preserve the battery life…C4: the speed of the vehicle must not exceed a certain threshold, in order to conform to the speed limits along the route”; Para 22 “The segments of the approximated profile are, for example, a function of the elevation of the route and/or the changes in the speed limit”; i.e. the speed limit constraint is defined in the first iteration).

As per claim 9, it recites a method of operating a vehicle including an electric machine and engine having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 10, it recites a method of operating a vehicle including an electric machine and engine having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668